Stone, J.
This was a proceeding instituted by plaintiff in error, in the county court of Chaffee county, for the condemnation of certain lands of the defendants in error for right of way for the railway of the plaintiff company. Several defects in the proceedings are alleged by plaintiff, which, if properly before us, might probably be considered grounds of error sufficient to reverse the case, but since these matters were presented by a bill of exceptions, which, for not having been prayed and allowed in due time, was, on motion in this court, stricken from the record, the matters thus brought up are not now before us for review. There remains, therefore, for our consideration, but one important ground of error, and that is a jurisdictional one.
*199The commissioners appointed by the court to ascertain and report the value of the lands taken for the said right of way, returned into court, as such ascertainment and finding, that the value of the lands so taken was $1,500; that the damage to the residue of the lands of defendants not taken was $2,500, and that the benefits to the land not taken were nothing, and hence the amount of the award altogether was the sum of $4,000. Upon this award a rule was entered by the court for the right of way upon payment of said sum awarded.
Counsel for defendants, conceiving the amount of this award to be the only question properly before this court, have devoted their argument and brief filed herein solely to the support of the jurisdiction of the court below in entering judgment upon the award, but we consider it unnecessary to discuss the question here, inasmuch as we have recently passed upon the precise question in the case of The Denver, Western & Pacific R. R. Co. v. Church, decided at the present term.
In that case we held that, the jurisdiction of county courts, as to amount, being limited to the sum of $2,000, such courts were without jurisdiction to proceed further in such case, where the amount of the award was in excess of $2,000.
The judgment is reversed and the cause remanded, with directions to the court below to dismiss the proceedings. However, for the reasons given in the opinion in the case of The D., W. & P. R. R. Co. v. Church, supra, the plaintiff in error will be adjudged to pay the costs.

Reversed.